Citation Nr: 1628104	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides or asbestos.

2.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for COPD and granted service connection for PTSD, assigning a 30 percent rating effective from January 20, 2010.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2012.  A copy of the hearing transcript is of record.  The Board then remanded these claims in November 2013 for additional development.

In a January 2014 rating decision, the Appeals Management Center (AMC) increased the initial rating for the Veteran's PTSD to 70 percent effective from January 20, 2010.

In April 2015, the Veteran filed an application for a TDIU.  This new claim has been included as in this decision as it is considered part of the current increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  COPD is not etiologically related to service.

2.  PTSD is not manifested by grossly inappropriate behavior, disorientation to time and place, memory loss for basic concepts such as his own name or occupation, or other symptoms indicative of total social and occupational impairment.

3.  The Veteran is service-connected for multiple manifestations for Parkinson's disease with a combined rating of at least 70 percent from March 2, 2010, which preclude him from securing or maintaining substantially gainful employment.

4.  From March 2, 2010, the Veteran has a total rating for manifestations of Parkinson's disease and an additional 70 percent rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The criteria for an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU have been met from March 2, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).

4.  The criteria for special monthly compensation for the housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In this case, VA treatment records, private treatment records, and VA examination opinions reflect a current diagnosis of COPD.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence of the condition, the Veteran has not alleged that COPD had its onset during service.  He testified that he was diagnosed with the condition in the late eighties or early nineties, and had it for a while before that.  See Hearing Transcript at 13.  Instead, he contends that COPD is due either to herbicide exposure or asbestos exposure in service.  His records show that he served in the Republic of Vietnam during the Vietnam era, and therefore he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran also testified that he worked on a condemned hospital and was transported aboard an old ship, both of which exposed him to asbestos.  In its prior remand, the Board acknowledged both that both circumstances could have exposed the Veteran to asbestos, and therefore that exposure is also established, and element (2) for service connection has been met.

With respect to element (3), a link between diagnosed COPD and either herbicide or asbestos exposure, the Board first notes that there are several diseases which are presumed to be associated with herbicide exposure.  However, COPD is not among those listed conditions.  See 38 C.F.R. § 3.309(e).  Indeed, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. 

A link may still be established through direct evidence, and the Veteran's VA social worker stated in July 2014 that COPD is more likely than not associated with herbicide exposure during service.  The Board has considered this statement, but it is not evident that this social worker has demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion as to the nature and etiology of a respiratory condition like COPD.  Moreover, no explanation or rationale was offered in support of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

In sum, there is no competent, probative evidence linking COPD to the Veteran's herbicide exposure in service.

As to the question of whether COPD is related to asbestos exposure in service, the record contains two VA opinions which indicate no such link.  A December 2013 VA opinion stated that asbestos does not cause COPD, but would instead cause only cause more of a restrictive picture.  The Veteran also underwent a VA examination in July 2014.  In an August 2014 opinion, that examiner stated that the Veteran's pulmonary function test results showed a severe obstructive ventilatory defect, with normal diffusion capacity and no restrictive disease.  The examiner noted these findings to be suggestive of COPD secondary to the Veteran's long-term smoking history, and were not suggestive of asbestosis.

These opinions are based on the Veteran's history and a review of the relevant medical evidence.  There is no competent  opinion that refutes these conclusions or otherwise establishes a connection between the Veteran's asbestos exposure and his COPD, and the Veteran does not possess the requisite medical expertise to render such an opinion.

For these reasons, the overall weight of the evidence is against a finding that COPD is etiologically related to service, and service connection is not warranted.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is assigned a 70 percent rating for his PTSD under Diagnostic Code (DC) 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The evidence in this case does not reflect a level of impairment consistent with the higher 100 percent rating, as all of his symptoms are either expressly fall within the criteria for a 70 percent rating, or are otherwise consistent with a level of impairment consistent with a rating no higher than 70 percent.  For example, his most severe symptoms include intermittent suicidal ideation (October 2012 Hearing Testimony, January 2014 VA records), impaired impulse control with periods of violence (May 2015 VA examination), and difficulty adapting to stressful circumstances (May 2015 VA examination).  These are all listed among the criteria for a 70 percent rating.  Other symptoms demonstrated during the appeal period, such as depressed mood, constricted affect, memory impairment, nightmares and intrusive thoughts, and panic attacks, are contained within the criteria for a 30 or 50 percent rating.

There is no indication that the Veteran experiences grossly inappropriate behavior, disorientation to time and place, memory loss for basic concepts such as his own name or occupation, or any of the other symptoms listed within the criteria for the higher 100 percent rating.  Indeed, the evidence shows that he does maintain a significant amount of social interaction.  During a March 2011 VA examination, he reported having good family relations, attending auto races twice a year, and attending American Legion meetings once per month.  In January 2014, he again reported attending auto races and taking trips to Florida.  In December 2014 and March 2015, he reported helping out at church functions.  During a May 2015 VA examination, he reported engaging in joint outings with his wife, traveling to see his children, and continuing to participate in veterans' organizations.  Collectively, these activities demonstrate that the Veteran does not have the "total" impairment consistent with the 100 percent rating.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  As discussed above, his symptoms (impaired impulse control, suicidal ideation, depressed mood, etc.) are contemplated in the assigned schedular rating.  Indeed, as discussed above, the General Rating Formula for Mental Disorders is inherently broad in terms of the symptoms to be considered.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran is service-connected for PTSD (70 percent) from January 20, 2010.  He is also service-connected for several manifestations of Parkinson's disease effective from March 2, 2010.  These include the right upper extremity (40 percent), left upper extremity (10 percent prior to April 6, 2015, and 30 percent thereafter), loss of left side automatic movements with fixed gaze and speech changes (20 percent), loss of right side automatic movements with fixed gaze and speech changes (20 percent), right lower extremity (10 percent prior to April 6, 2015, and 30 percent thereafter), right lower extremity (10 percent prior to April 6, 2015, and 30 percent thereafter), sexual dysfunction (0 percent), partial loss of sense of smell (0 percent from April 6, 2015), difficulty chewing and swallowing (0 percent from April 6, 2015), and constipation (0 percent from April 6, 2015).  His combined rating is 70 percent from January 20, 2010; 90 percent from March 2, 2010; and 100 percent from April 6, 2015.

Significantly, the Veteran has a 100 percent combined schedular rating in effect from April 6, 2015.  However, in Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court) held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).

For TDIU purposes, disabilities resulting from a common etiology, such as the Veteran's Parkinson's disease, will be considered a single disability.  38 C.F.R. § 4.16(a)(2).  The combined rating for his Parkinson's disease manifestations is 70 percent prior to April 6, 2015, and 90 percent thereafter.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.

In his April 2015 VA Form 21-8940, the Veteran reported having two years of high school level education, and a history of working as a firefighter from 1976 to 1998.

In this case, the evidence establishes that the Veteran's Parkinson's disease renders him unable to secure or maintain gainful employment.  An April 2012 VA examination noted that his condition impacted occupational functioning through tremors (an involuntary trembling or quivering), bradykinesis (abnormal slowness of muscular movement), and ataxia (a failure of muscular coordination).  He also had poor endurance.  A March 2015 letter from his private physician also noted gait instability and sensory loss.  Collectively, these impairments would clearly prevent the Veteran from engaging in his prior occupation as a firefighter, or any position that is similarly physically demanding.

The April 2012 VA examination and March 2015 letter also noted a loss of fine motor control, which affected activities of daily living.  This impairment would limit the Veteran's ability to engage in even sedentary forms of employment, such as data entry or secretarial work, for which he does not even have experience or training.  Therefore, the Veteran's various manifestations of Parkinson's disease, arising out of a single etiology, preclude him from maintaining gainful employment, and a TDIU is warranted from March 2, 2010.

The Veteran's Parkinson's disease, alone, qualifies for a TDIU.  When combined with the 70 percent rating also assigned for his TDIU, he satisfies the criteria for the housebound rated under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (the current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating for 38 U.S.C.A. § 1114(s)). 

The Board has considered whether a TDIU is warranted prior to March 2, 2010, for the Veteran's PTSD only.  Notably, there is no evidence specifically generated during this period which addresses PTSD.  Indeed, the Veteran testified in October 2012 that he was not being treated for PTSD.  The earliest evidence associated with PTSD is from the March 2011 VA examination, which only notes "considerable" occupational impairment resulting from the condition.  It does not reflect that PTSD, alone, would preclude employment, particularly for the period prior to March 2, 2010.  Therefore, a TDIU prior to March 2, 2010, is not appropriate.

IV.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2010 letter prior to the initial adjudication of his COPD and PTSD claims.  An additional letter in April 2015 notified him of the criteria for establishing a TDIU.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; provide opinions regarding the etiology of the Veteran's COPD; record the relevant findings for rating his PTSD; and assess the functional impact of his service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.

In light of the above development, the Board's prior remand directives have been complied with.


ORDER

Service connection for COPD is denied.

An initial rating higher than 70 percent for PTSD is denied.

A TDIU is granted from March 2, 2010.

Special monthly compensation under 38 U.S.C.A. § 1114(s) is granted from March 2, 2010.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


